          Case 1:94-cr-00313-CSH Document 894 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )                             94 Cr. 313 (CSH)
            – against –              )
                                     )                               MAY 26, 2020
STEVEN CAMACHO,                     )
                                    )
            Defendant.              )
                                                                   ORDER
____________________________________)

To the Office of the United States Marshals

         It is hereby Ordered:

         That the Defendant, Steven Camacho, Reg. # 34911-054, having been resentenced

in the above case to a term of Time Served; and the Court’s prior Order staying the execution of

that resentence having been vacated; the United States Marshals are to RELEASE the Defendant

forthwith, unless any pending warrants, detainers or other issues are encountered.

Dated:    New Haven, Connecticut
          May 26, 2020




                                                         CHARLES S. HAIGHT JR.
                                                    s / __________________________
                                                         CHARLES S. HAIGHT, JR.
                                                         Senior United States District Judge
